Citation Nr: 0828476	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for depression, including 
as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for depression.  Jurisdiction over the 
case was subsequently transferred to the RO in New York, New 
York.  The veteran perfected an appeal of that rating 
determination to the Board.  In a February 2006 decision, the 
Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2008, the Court issued a 
memorandum decision, set aside the Board's decision, and 
remanded the matter to the Board for further proceedings 
consistent with its decision.  

In a June 2008 letter, the Board advised the veteran of the 
Court's February 2008 decision and his right to submit any 
additional argument or evidence within 90 days of the date of 
the letter.  In June 2008, the veteran submitted VA treatment 
records dated from March 2002 to June 2008 and waived his 
right to have this newly submitted evidence initially 
considered by the RO.   


FINDING OF FACT

The veteran's currently diagnosed depression is not 
etiologically related to service or service-connected 
disabilities.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service, and it is not proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an August 2002 letter and an August 2004 
notice, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection on a secondary basis, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  

The veteran was not advised of what information and evidence 
is necessary to substantiate the claim for service connection 
on a direct basis.  The veteran is presumed prejudiced by 
this omission; however, the defect in notice is cured by 
actual knowledge on the part of the veteran of what evidence 
is necessary to establish service connection for a disability 
on a direct basis.  Sanders, 487 F.3d at 891; Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the veteran's 
January 2003 notice of disagreement, he contended that he had 
suffered from depression "since [his] military service 
time," and he submitted medical opinions for the purpose of 
establishing that his current mental disorder had its onset 
during service.  Thus, the error did not affect the essential 
fairness of the adjudication of his claim, and the 
presumption of prejudice is rebutted. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA and private treatment 
records, medical opinions, and lay statements.  The veteran 
failed to report to a VA examination scheduled for June 2004 
in connection with his claim.  

As discussed above, the veteran was notified and/or aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
records, medical opinions, and lay statements.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Court set aside the Board's February 2006 decision and 
remanded the matter for the Board to reconsider its decision 
in light of translated medical opinions from Dr. J.P.G. and 
Dr. J.G.  In a November 2002 letter, Dr. J.P.G. noted that 
the veteran reported that he had "medical records of having 
been treated for psoriasis during his military service and 
severe nervous depression."  Dr. J.P.G. maintained that the 
veteran's nervous depression and anxiety continued to worsen.  
In a January 2003 letter, Dr. J.G. reported that the veteran 
had received treatment in his office since September 21, 
2000.  Dr. J.G. indicated that at the veteran's initial 
visit, he related that he had suffered from his nerves since 
approximately 1965 "due to changes in culture and language 
during his stay in the [A]rmy."  At that time, the veteran 
maintained that he was not treated in service for depression, 
but he was very depressed.  Dr. J.G. further reported that in 
1979, the veteran fractured his hip in an automobile accident 
which worsened his "emotional condition."  Dr. J.G. 
provided no specific diagnoses on Axis I and II.  [These 
opinions were considered by the San Juan RO according to the 
August 2003 statement of the case.] 

The other evidence of record includes service treatment 
records, which are absent any complaints or findings of 
depression during service.  In fact, the veteran listed 
himself as being in "perfect" condition at discharge, and 
he denied problems sleeping, nightmares, depression or 
excessive worry, and nervous trouble of any sort.  No 
depressive disorder was identified at the veteran's clinical 
separation examination conducted in January 1967.

After service, the veteran underwent a VA general medical 
examination in January 1970.  No complaints or findings of 
depression were documented at that time.

A Report of Accidental Injury noted that the veteran was 
involved in an automobile accident in February 1979, when 
returning home from a family gathering at 4:00 AM.  At that 
time the veteran reported that the automobile he was driving 
hit a light pole as the result of the car pulling to the 
right side line due to a misalignment of the wheels.  He 
stated that it was dark, snow was present, and he had been 
going about 20 miles an hour.

Private records of hospitalization dated in February and 
March 1979 revealed that the veteran was hospitalized for 
injuries he sustained in the motor vehicle accident of 
February 1979.  The veteran was diagnosed with dislocation of 
the right hip, concussion, and multiple lacerations of the 
face.

A July 1979 Administrative Decision showed the RO decided 
that the injuries the veteran sustained in the February 1979 
motor vehicle accident were not the result of his own willful 
misconduct.   

An August 1979 VA general medical examination report showed 
no complaints of depression.  Similarly, an August 1979 
examination for housebound or aid and attendance showed no 
complaints or findings of depression.

VA records of hospitalization dated in April 2000 revealed 
that the veteran was hospitalized for a right total hip 
replacement revision surgery.  It was noted that in 1981, the 
veteran had previously undergone total replacement of his 
right hip.  

A September 2000 report on a private medical examination 
conducted by Dr. J.G. noted that the veteran gave a history 
of a nervous condition and hip joint surgery.  The veteran 
denied a history of a suicide attempt.  Dr. J.G. described 
that the veteran was "depressive, serious, and worried."  
Dr. J.G. indicated that the veteran's thought content 
revolved around his chief somatic and emotional complaints in 
conjunction with ideas of inadequacy and despair.  The 
diagnosis Dr. J.G. provided on Axis I was illegible according 
to the English transcriber.  On Axis II, Dr. J.G. provided a 
diagnosis of post-traumatic stress disorder (PTSD).  

In a January 2001 statement, the veteran reported on his 
April 2000 right hip surgery.  He maintained that he was 
still in pain and that he had depression and stress.  

VA outpatient treatment records dated from December 2000 to 
January 2001 showed the veteran complained of depression.

On VA orthopedic examination in February 2001, the veteran 
reported that he was "very depressed" about his hip 
condition.

On VA examination for the purpose of determining the 
veteran's need for the aid and attendance of another person 
or housebound status in February 2001, it was noted the 
veteran reported that he was being treated for a 
"neuropsychiatric condition," consisting of depression and 
anxiety that had reportedly been present since 1965.  The 
examiner diagnosed status post total right hip replacement, 
degenerative joint disease and arthritis, depressive 
disorder, and psoriasis.

A VA discharge summary of June 2001 indicated that the 
veteran underwent a second revision of the right total hip 
replacement in May 2001. 

In a July 2001 letter, Dr. J.P.G. reported that he had 
treated the veteran for many years, and that his condition 
had deteriorated significantly since 1990.  Dr. J.P.G. 
indicated that the veteran had been under medical treatment 
since the time of his motor vehicle accident in 1979.  Dr. 
J.P.G. noted that the veteran was diagnosed with the 
following:  lesions secondary to severe right hip joint 
trauma and hip replacement surgery; pain in the right lower 
extremity secondary to right hip joint condition; and 
osteoarthritis of the right hip joint.  Dr. J.P.G. opined 
that due to all of these disabilities, the veteran suffered 
from nervous depression and anxiety secondary to the 
traumatic event with repercussions on his quality of life 
thereby necessitating the use of tranquilizers and 
antidepressants.

A March 2002 VA treatment record showed the veteran reported 
that he had problems adjusting to the military due to 
discrimination he experienced on account of his ethnicity.  

The veteran's August 2002 claim for compensation benefits 
showed he initially maintained that his depression was 
secondary to his service-connected psoriasis and "skeletal 
system condition."  

In a January 2003 statement, the veteran's wife maintained 
that the veteran had experienced a lot of depression "since 
his discharge from VA service."  

In the January 2003 notice of disagreement, the veteran 
maintained that his depression was not due to his right hip 
disability but rather his hip replacement aggravated his 
depression that he had suffered from since his military 
service. 

In the veteran's VA Form 9 received in September 2003, he 
maintained that his depression was secondary to his service 
connected psoriasis and "skeletal condition."  

VA treatment records showed that for the first time in March 
2004, the veteran reported that he had become depressed after 
his brother was wounded in Vietnam and that he had been 
depressed since that time "in 1968."  

VA treatment records dated in April 2004 showed the veteran 
reported that he was first treated for his depression after 
his brother was wounded in Vietnam.  He indicated that he had 
been living with his brother since November 2003.  He claimed 
he had problems with depression "all his life-since [his] 
service days (together with panic attacks)."  He related 
that his depression started in service, but he did not seek 
treatment in service.  He reported that his military 
occupational specialty was a saxophone player.  As such, he 
was in the Army Band, and he played at funerals, entertained 
the wounded in Army hospitals, and played for departing and 
returning soldiers.  He recalled that he saw the wounded in 
body bags in the VA hospital.  He felt guilty that his 
younger brother was in Vietnam instead of himself as the 
elder of the two.  For the first time, he contended that the 
February 1979 incident in which he crashed his car against a 
light pole, he was actually trying to commit suicide.  The 
examiner provided diagnoses of anxiety disorder with panic 
and agoraphobia and major depression with psychotic features 
on Axis I.  It was noted that the veteran was an appropriate 
candidate for participation in a non-combat trauma PTSD 
therapy group. 

In a May 2004 letter, Dr. S.T., a VA staff psychiatrist, 
reported that the veteran had been disabled since 1979, 
following a suicide attempt consisting of the veteran 
crashing his car.  Dr. S.T. reported that the veteran related 
that he had suffered from depression and panic attacks "ever 
since his service days."  Dr. S.T. provided diagnoses of 
panic disorder with agoraphobia and major depression with 
psychotic features on Axis I.  Dr. S.T. opined that based on 
the history he had obtained from the veteran, his impression 
was that the veteran had a panic disorder that "more likely 
than not started while [the veteran] was in service."  Dr. 
S.T. noted that the veteran's disorder had certain psychotic 
features.  Dr. S.T. maintained that the severity of the 
veteran's mental condition led to his destructive act, which 
resulted in total physical incapacity.

In an October 2004 letter, Dr. S.T. additionally diagnosed 
the veteran with severe PTSD.  Dr. S.T. reported that the 
veteran had been manifesting severe PTSD symptoms for which 
he had received treatment at the mental health clinic for the 
past six months.  Dr. S.T. noted that the veteran currently 
suffered from a co- morbid panic disorder as well as 
depression with psychotic features.  Dr. S.T. opined that it 
was "likely" that the veteran's "mental problems" had 
begun in service "when he encountered traumatic stresses 
which were unbearable to him."  

In a physician's questionnaire dated in October 2004, Dr. 
S.T. reported that he had treated the veteran for six months.  
He provided positive responses to questions of whether the 
physician was considered the veteran's primary care provider 
and whether a review of the veteran's "[p]sychiatric reports 
and treatment records" was conducted.  In response to the 
question of whether the veteran's psychiatric condition 
related to military service and/or was proximately due to the 
service connected disabilities of psoriasis, hemorrhoids, and 
fracture of the little finger, Dr. S.T. reported a positive 
response.  Dr. S.T. maintained that the veteran had severe 
PTSD.  Dr. S.T.'s only comment was that although the 
traumatic events in service might not be severe to others, 
these events were extremely traumatic to the veteran.  

The PTSD questionnaire showed the veteran reported that he 
did not know whether his brother had been wounded or dead 
"in October 1966" and that he was under a lot of stress to 
find out what happened to him. 

Service connection for PTSD was denied in a July 2005 rating 
decision.  

In a physician's questionnaire dated in September 2005, Dr. 
E.B., a psychiatrist, noted he had treated the veteran for 
one month.  He reported a negative response to the question 
of whether the physician was considered the veteran's primary 
provider and reported a positive response to the question of 
whether a review of the veteran's "[p]sychiatric reports and 
treatment records" was conducted.  In response to the 
question of whether the veteran's psychiatric condition 
related to military service and/or was proximately due to the 
service connected disability of psoriasis, Dr. E.B. reported 
a positive response.  Dr. E.B. maintained that the veteran 
had PTSD.  No discussion was provided.

In a September 2005 affidavit, the veteran's wife contended 
that the veteran had been "under stress and [a] depression 
disorder since he was discharged from the Army in 1967."  
She believed that his emotional condition was caused by his 
service in the Army.  

Other evidence associated with the claims file includes 
reports on VA examinations conducted in October 2005 that 
pertain to the veteran's service-connected disabilities of 
hemorrhoids, fracture of the left fifth finger, and 
psoriasis.  Also, VA treatment records dated through June 
2008, show that in September 2005, the veteran complained of 
low back pain that had been recurrent for over 30 years.  He 
stated that he was "emotionally affected by this pain."   
 
The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  The Board is not persuaded by 
any of the above medical opinions.  While the veteran and his 
wife contend that he has been suffering from symptoms of 
depression since service, there is no medical evidence of a 
chronic disability manifested by depression until 2000-over 
30 years after his discharge from service.  Further, these 
contentions are inconsistent with other evidence more 
contemporaneous in time to service.  In this regard, the 
veteran's service medical records reflect his own report of 
being in perfect health at separation and denying any 
psychiatric symptoms.  Moreover, the veteran had no 
complaints regarding any depression or psychiatric symptoms 
in 1970 or 1979 VA examinations.  In addition, while the 
veteran currently reports that his accident in 1979 was a 
suicide attempt, his own recitation of the incident in a 1979 
Report of Accidental Injury revealed that the accident 
occurred when he had left a family gathering and was 
traveling home at 4:00AM.  He stated that it was completely 
black outside, snowing, and that his car was pulling to the 
right side when he hit a light pole going 20 miles an hour.  
The Board finds such contemporaneous evidence to be of 
greater probative value than the contentions of the veteran 
and his spouse first made many years following discharge from 
service and in conjunction with the present claim.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

Dr. S.T. diagnosed the veteran with several disorders, 
including panic disorder, agoraphobia, major depression, and 
PTSD.  In his May 2004 letter, Dr. S.T. does not associate 
any depressive disorder to the veteran's service.  Also, he 
clearly states that his opinion linking the veteran's "panic 
disorder" to his military service is based on the history 
the veteran provided as opposed to any objective 
documentation.  In Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), the Court, citing its decisions in Swann v. 
Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. 
App. 458 (1993), reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The VA and Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  

Here, the objective medical evidence of record is against the 
lay statements from the veteran that formed the basis for Dr. 
S.T.'s opinion.  As noted above, the veteran's service 
treatment records are completely devoid of any relevant 
complaints or findings, and the claimed disorder is not 
documented until decades after the veteran's discharge from 
service.  Also, the veteran initially claimed that his car 
crash was due to a wheel malfunction.  He also initially 
claimed that his depression centered on his right hip 
disability.  Knowledge of these contrary facts might have 
been outcome determinative with respect to the conclusion 
reached by Dr. S.T. in finding a causal relationship, so the 
Board finds that it is very significant that Dr. S.T. did not 
have the benefit of a review of the veteran's claims file.  
Consequently, Dr. S.T.'s May 2004 opinion is of little 
probative value.  

In his October 2004 letter, in addition to panic disorder and 
depression, Dr. S.T. noted that the veteran had PTSD, and 
that his "mental problems" likely began in service due to 
his exposure to traumatic events.  The physician's 
questionnaire submitted with the letter likewise diagnosed 
PTSD as a result of traumatic events which might not be 
severe to others but were extremely traumatic to the veteran.  
As an initial matter, the Board notes that the issue of 
whether the veteran suffers from PTSD as the result of his 
service has been the subject of a prior adjudication and is 
beyond the scope of the present appeal.  See Boggs v. Peake, 
520 F.3d 1330, 1337 (Fed.Cir.2008) (claims that are based 
upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims).  

To the extent Dr. S.T.'s opinion may be read as suggesting 
that the veteran's depression is also due to the claimed 
traumatic events, the Board notes that there is no evidence 
of record other than the veteran's own statements that the 
claimed traumatic events occurred.  In claims for service 
connection for PTSD, when the evidence does not establish 
that a veteran is a combat veteran, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  See 38 C.F.R. § 3.304(f) (2007); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  While the 
veteran is competent to report factual matters of which he 
has first-hand knowledge (see Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005)), it would be contrary to the 
intent of the VA regulation and case law for the veteran to 
circumvent this evidentiary requirement by allowing his 
unsubstantiated statements to constitute sufficient evidence 
of the occurrence of the claimed stressor events in a claim 
for service connection of a psychiatric disorder other than 
PTSD.  There is no objective evidence that the claimed 
stressor events occurred.  Thus, once again, the facts 
provided by the veteran to Dr. S.T. and relied upon in 
forming the basis for Dr. S.T.'s opinion are not borne out by 
the facts present in the record, thereby greatly lessening 
the probative value of Dr. S.T.'s opinion.  

As for the other medical opinions of record, the September 
2005 physician's questionnaire opinion expressed by Dr. E.B. 
purportedly linking the veteran's PTSD to service has no 
bearing on the present claim of entitlement to service 
connection for depression for the same reason noted above.  
Also, Dr. J.P.G.'s July 2001 letter, while submitted in 
support of the veteran's claim, actually tends to show that 
the veteran's depression disorder is causally related to his 
nonservice-connected right hip disability.  Dr. J.P.G.'s 
November 2002 letter similarly does not link the veteran's 
depressive disorder to his military service.  As for Dr. 
J.G.'s January 2003 letter, he provided no specific diagnosis 
of a psychiatric disorder much less set forth a causal link 
between a psychiatric disorder and the veteran's military 
service.  

The record is left with the veteran's statements and 
statements from his wife.  The veteran is competent to 
describe symptoms he believes are attributable to depression, 
but he is neither competent to diagnose himself with the 
medical condition of chronic depression nor competent to 
opine that any current depressive disorder is etiologically 
related to any depression he reportedly experienced during 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran was afforded the opportunity to report to a VA 
examination scheduled in connection with his claim but he 
failed to report to the examination.  Evidence expected from 
this examination which might have been material to the 
outcome of this claim could not be considered.  

As for whether any depressive disorder is secondary to his 
service connected disabilities, there is no competent medical 
evidence that links his disorder to his service connected 
disabilities.  In this regard, while the physician's 
questionnaires dated in October 2004 and September 2005 
listed an affirmative response to the question asking whether 
the veteran's psychiatric condition was related to military 
service and/or proximately due to his service connected 
disabilities, they both diagnosed PTSD not depression, and 
provide no discussion regarding how the veteran's service 
connected disabilities contributed to such.  For these 
reasons, such opinions are entitled to no probative weight 
with regard to the question of entitlement to service 
connection for depression on a secondary basis.  Thus, there 
is no competent evidence linking the veteran's claimed 
depression to his service connected psoriasis, hemorrhoids, 
and little finger fracture.  In fact, the evidence which 
specifically purports to link his depression to physical 
disability links it to his nonservice-connected hip disorder.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
depression on a secondary basis.
 
In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for depression, including 
as secondary to service-connected disabilities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


